CONCURRING OPINION OP
ROBERTSON, C.J.
The irregularity complained of is not such as to warrant the quashing of the indictment. The procedure prescribed by the statute should, however, be followed by the circuit judges. Section 1774 of the Revised Laws provides that if a person entitled to be excused from jury duty has been summoned as a juror he may make and transmit his affidavit setting forth his reason for claiming an excuse, and, that the same shall be considered by the judge “when the name of such person is called.” If the affidavit is deemed sufficient in substance it shall be received as an excuse for non-attendance in person and *70the court will order it to be filed by tbe clerk. And section 1784 provides tbat, “at the time when the order for the grand jurors is returnable, or as soon thereafter as convenient, the clerk, under the direction of the court, shall call the names of those summoned, and the court may then hear excuses of jurors summoned.”
A trial judge ought not to substitute a procedure of his own for that prescribed by the legislature. Should a practice so to do grow up it would be apt to cause the legislature to go to the extreme of making the statutory provisions mandatory as was done in Oklahoma. See Sharp v. United States, 138 Fed. 878. Perhaps the circuit judges should be authorized to set aside the names of jurors for such reasons as appealed to the judge in the case at bar at the time of the drawing, but the procedure should be prescribed by the legislature aiid not inaugurated by the courts.